Resettled order in so far as it denies defendant’s motion for an examination upon written interrogatories and directs an open commission upon oral interrogatories upon condition that defendant’s counsel consent to the payment of the necessary expenses and the attendance fees of plaintiff’s counsel affirmed, with ten dollars costs and disbursements. Time to file consent and to make payment of the $200 provided for in the order extended until five days after service of a copy of the order hereon. No opinion. Lazansky, P. J., Carswell, Davis, Johnston and Adel, JJ., concur. [See ante, p. 770.1